Citation Nr: 0609939	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  00-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
disability of the feet.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from RO decisions which denied an increase in a 30 percent 
rating for a service connected disability of the feet 
(described as pes planus with hammertoe deformity and plantar 
keratoses) and which denied a TDIU rating based on service-
connected disability.  In September 2003, the veteran 
testified before Veterans Law Judge Leo W. Tobin.  In January 
2004, the Board granted the veteran's motion to advance his 
case on the Board's docket.  The Board remanded the case to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., in February 2004 for further development 
and adjudication.

In February 2006, the Board informed the veteran that Mr. 
Tobin was no longer employed at the Board, and advised him of 
his right to another hearing before a Veterans Law Judge who 
would decide his case.  In a letter received in March 2006, 
the veteran indicated that he did not desire another hearing 
before the Board.

In February 2004, the Board referred the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
for appropriate development and adjudication.  No action has 
been taken on this claim.  This issue is again referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's bilateral foot disability has been 
productive of pes planus valgus deformity with pronounced 
loss of the arches that visibly collapse on weightbearing, 
symptomatic gastrocnemius equinus deformity with bowing of 
the Achilles tendons and limitation of ankle motion and 
intractable plantar keratoses; his disability has worsened 
despite multiple surgeries and use of orthopedic shoes.

2.  The veteran holds a 50 percent rating for service 
connected bilateral foot disability and non-compensable 
ratings for laceration of the upper lip and residuals of 
fracture of the right 5th finger.

3.  The veteran's service connected disabilities do not 
preclude him from performing substantially gainful employment 
consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  The criteria for the maximum 50 percent rating for 
bilateral foot disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.71a, 
Diagnostic Code 5276 (2005).

2.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a rating in excess of 30 
percent for his service connected bilateral foot disability.  
The Board has reviewed all the evidence in the veteran's 
claims folder that consists of 4-volumes.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each aspect of 
his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

I.  Factual summary

Historically, the veteran entered service with a moderate pes 
planus deformity noted upon his entrance into service.  His 
service medical records reflect his treatment for pes planus 
and hallux valgus exacerbated with exposure to cold weather.  
His initial VA examination in October 1983 was significant 
for findings of pes planus with hammertoe deformity 
bilaterally.  An RO rating decision dated December 1983 
granted service connection for bilateral pes planus with 
hammertoe deformity.  

Thereafter, the veteran's medical records document a history 
of painful feet, occasional swelling, and recurrent bunion 
formation.  Records from the Miami Heart Institute reveal 
that the veteran was recommended for suspension from his 
employment as a security officer on January 20, 1989 due to 
failing to report for duty, and appearing at the job wearing 
"bedroom slippers."  The veteran indicated that he was 
heavily medicated for his foot disability, and that he had to 
wear bedroom slippers as he was unable to wear his normal 
shoes due to foot swelling.

In April 1990, the veteran underwent an Austin bunionectomy 
of the right foot, osteotomy with screw fixation of the 1st 
metatarsal of the right foot, osteotomy of the proximal 
phalanx of the great toe, V-osteotomy of the 2nd metatarsal 
head with tenotomy of the short extensor tendon and 
lengthening of the extensor digitorum brevis tendon.  

In April 1990, the veteran filed an application for 
disability benefits with the Social Security Administration 
(SSA) wherein he reported occupational experience as a 
condominium supervisor at [redacted] from February 1983 
to January 1985, a hospital security officer with [redacted] 
Institute from February 1985 to January 1989, and a sales 
service porter with [redacted] Mitsubishi from January 
to October 1989.  He had a 12th grade education with no 
additional trade or vocational training.  Included among the 
medical records was a February 1990 statement from one of his 
attending VA physician's indicated that the veteran was 
"partially disabled" due to structural deformity of both 
feet for an "indefinite" period of time.  A March 1990 
statement from another VA physician indicated that the 
veteran was "totally disabled" due to hallux abducto valgus 
of both feet with pain for any occupation.  

A June 1990 evaluation conducted for SSA by Hugh R. Gilmore, 
III, M.D., included the veteran's report of occupational 
experience as a security guard wherein he could either sit 
down, drive a car or did not have to wear shoes.  However, he 
was fired from the Miami Heart Institute because he could not 
wear shoes on the job.  Following examination, he was given 
an impression of painful feet with a shuffling gait and cane 
limping to reduce weightbearing on the right foot.  An 
additional statement from one of his treating physicians, 
that appears to be dated in July 1990, indicated that he was 
unable to work for an "indefinite" period of time while he 
was in convalescence following right foot surgery.  A June 
1990 examination by Hector J. Meruelo, M.D., recorded the 
veteran's report of an inability to walk more than a block.  
His physical findings included a "very pronounced loss of 
the arches bilaterally," a minimum degree of hallux valgus, 
and a 25-30% decrease in bilateral ankle motion.  The veteran 
was unable to toe and tandem walk.

In October 1990, the veteran underwent bunionectomy of the 
left foot.  A February 1991 podiatry consultation noted that 
he bore weight only on the lateral aspect of the left foot.  
In February 1992, he underwent V-osteotomy of the 2nd 
metatarsal of the left foot.  In November 1992, he underwent 
wide elliptical excision of plantar porokeratoses of the 
right 3rd intermetatarsal space.  In November 1994, he 
underwent arthroplasties of the right foot 3rd, 4th and 5th 
hammertoes.  Thereafter, he underwent numerous debridements 
of porokeratosis primarily located at the submetatarsal 
areas.  A June 1996 podiatry consultation note included an 
impression of "intractable" plantar keratoses.  He was 
fitted for custom molded shoes.

In a decision dated July 1997, the veteran was granted Social 
Security disability benefits based upon a primary diagnosis 
of bilateral hallux valgus and pes planus.  The 
Administrative Law Judge held that, while a severe foot 
disability would not ordinarily preclude a switch to 
sedentary work, the veteran was deemed incapable of standing 
or walking for a total of two or more hours in an 8-hour 
workday.  According to SSA regulations, his limitation of 
standing and walking disability warranted a finding of 
disability considering the erosion of his occupational base.

An RO rating decision dated November 1997 granted a 30 
percent rating for bilateral pes planus with hammertoe 
deformity and excision of plantar keratoses.  

In pertinent part, a December 1998 VA examination report 
recorded the veteran's complaints of chronic and intractable 
callus formation on the plantar aspect of both feet.  He 
indicated a history of job termination due to the need to 
wear custom molding shoes.  Physical examination findings 
included pronation of the feet due to chronic pes plano 
valgus deformity of both feet that was confirmed by x-ray 
examination, callosities beneath the 3rd metatarsal joints of 
both feet, pinch callus of the left hallux medial aspect, and 
somewhat lateral bowing of the Achilles tendon indicating a 
positive Helbing's sign due to the extreme pronation of both 
feet.

Subsequently, a December 1999 podiatry consultation noted 
extremely low, flat medial arches bilaterally that visibly 
collapsed further on weightbearing (WB).  His assessments at 
that time included nucleated intractable plantar keratoses 
(IPK) of the bilateral sub 3rd metatarsals, the 1st sub 
interphalangeal joints and right hallux; plantar tylomas of 
the 1st medial metaphalangeal joint (MPJ) bilaterally and 
left heel; pinch callus of the left 1st medial 
interphalangeal joint; "cooked-up" hallux bilaterally; and 
pes planus.

VA examination in July 2000 included findings of positive 
Helbing's sign bilaterally, inability to toe raise and 
maintain balance because of tight heel cords, and a 
gastrocnemius equinus deformity associated with pes planus 
deformity.  His x-ray examination demonstrated internal 
fixation screws of the proximal phalanx first metatarsals 
bilaterally that were well-maintained and showed no signs of 
irritation and lateral projections for a pes planus valgus 
attitude of the foot with anterior break in the cyma line at 
the talonavicular joint.  He was given impressions of 
symptomatic pes planus deformity bilaterally, and symptomatic 
gastrocnemius equinus deformity bilaterally.  The examiner 
also provided the following opinion:

"The patient's flat foot condition most 
definitely effects the veteran's ability to work.  
He has been unemployed now and has been laid off 
by four previous employers due to his inability to 
perform his work as a security officer which 
required prolonged walking and standing.  His 
symptoms that he is experiencing now are 
definitely related to his pes planus valgus 
deformity.  However, the veteran also states that 
he was able to deal with this pain with his 
permanent profile during the military, but now 
since the surgeries, he has been unable to stay on 
his feet for prolonged periods of time, including 
prolonged walking or standing, in spite of wearing 
corrective shoes."

The veteran's subsequent VA clinic records include numerous 
podiatry consultations wherein the veteran reported painful 
weightbearing of the feet, antalgic gait and episodes of 
swelling.  He used a cane to assist in ambulation.  He 
underwent numerous debridements of calluses and tylomas.  He 
reported little relief of symptoms with his custom molded 
shoes and taking 800 mg. of Motrin.  A September 2000 
podiatry clinic progress note included a finding of forefoot 
varus.  In October 2000, he reported ankle discomfort with 
limited dorsiflexion in both ankle joints noted.  In April 
2002, he underwent surgical correction of hallux limitus of 
the left foot and hammertoes of the left 3rd and 4th digits 
involving a Turan decompression osteotomy of the left foot 
with internal fixation, and arthroplasties of the 3rd and 4th 
digits.  His pre-surgical findings included an abducted gait 
with tendency to roll off the medial column and a collapsed 
medial arch upon weightbearing (wb) bilaterally.  His 
subsequent complaints of left heel pain aggravated with 
weightbearing in August 2002 were assessed as plantar 
fasciitis.  He was fitted with custom molded shoes with 
rocker bottom, rigid forefoot break, EVA inserts and raised 
medial flange.

Subsequent VA clinic records include a March 2003 podiatry 
progress note wherein the veteran reported unimproved 
bilateral foot pain with ache and numbness of the left foot 
toes.  He had a neuroma of the left 1st interspace that did 
not improve after a series of steroid infections.  In August 
2003, he was given an additional assessment of painful ankles 
and feet secondary to pes planus.  At that time, it was noted 
that he had a palpable screw over the left 1st metatarsal 
head with bursa formation.  He also had a neuritis overlying 
the left 2nd digit.  An x-ray examination was reported as 
showing severe pes planus deformity.  

In September 2003, the veteran appeared and testified before 
the Board.  He described a history of a progressive worsening 
of foot problems since service.  He had multiple surgeries.  
He had occupational experience as a security officer, and was 
fired due to his inability to wear shoes.  He experienced 
constant 7/10 pain that was aggravated by activities such as 
prolonged walking, standing or driving.  He estimated he was 
only capable of walking for approximately 1/8 of a mile.  The 
surfaces of his feet were tender.  

A January 2004 podiatry progress note included the veteran's 
report of pain and fatigue of the right foot and ankle with 
prolonged walking.  On weightbearing, he had flattening of 
the plantar medial arches, his forefoot abducted on the 
rearfoot, and he had pain along the right posterior tibial 
(PT) tendon.  In March 2004, he underwent removal of painful 
hardware and bursa with cheilectomy of the left foot followed 
by physical therapy.  However, his bilateral foot pain and 
callus formation continued although he was using ambulators 
and rockers.  Reduced ankle motion bilaterally was noted.  He 
reported some improvement of pain symptoms in June 2004.  In 
October 2004, a VA psychiatrist provided opinion that the 
veteran was totally and permanently disabled due to a mood 
disorder due to a general medical condition (293.83) and 
psychosis as a maturation of his service connected condition.

In November 2004, the veteran underwent VA foot examination 
with benefit of review of his claims folder.  He reported 
bilateral foot pain described as a dull toothache sensation 
with occasional sharp pain with numbness, pain and popping of 
the toes.  He had pain with both weightbearing and non-
weightbearing activities.  He experienced weakness and 
swelling on a daily basis with his swelling so severe that he 
could not put his shoes on.  He obtained some relief of 
symptoms with use of a right ankle brace and special shoes 
with combinations.  He had discomfort with prolonged 
standing, and he could not walk comfortably.  He was unable 
to obtain employment due to disability of the back and spine 
as well as his inability to walk for prolonged periods of 
time.  He had a history of multiple foot surgeries.  His 
physical examination was significant for multiple 
hyperkeratotic lesions to plantar central feet bilaterally.  
He had pain with dorsiflexion, plantar flexion, inversion, 
and eversion of both feet and the ankles.  His right ankle 
showed moderate edema with his calf larger on the right than 
the left.  His Achilles tendon was rectus posteriorly.  His 
right ankle joint had 5 degrees of dorsiflexion and 10 
degrees of plantar flexion.  His left ankle had 5 degrees of 
both dorsiflexion and plantar flexion.  His subtalar joint 
had 0 degrees of eversion and 10 degrees of inversion 
bilaterally.  On weightbearing, he showed "too many toes 
sign."  There was contracture of the 4th and 5th toes 
bilaterally as well as extensors of the hallux bilaterally.  
There was limitation in range of motion of the 1st 
metatarsophalangeal joint to 15 degrees of dorsiflexion and 
20 degrees of plantar flexion to the left, and 10 degrees of 
dorsiflexion and 20 degrees of plantar flexion to the right.  
There was extensor deformity of the interphalangeal joints 
bilaterally with crepitus and range of motion of the hallux 
interphalangeal joint on the left.  His x-ray examination 
demonstrated previous osteotomy of the 1st metatarsal joint 
on the left with shortened 1st metatarsal; contracted digits 
on the 4th and 5th toes; retained internal with decreased 
joint space at the 1st metatarsal joint; retained hardware to 
the proximal phalanx and head of the 1st metatarsal on the 
right with a well aligned joint space bilaterally; hallux 
interphalangeal joint sesamoid apparent on the left foot; pes 
planus; and posterior calcaneous spurring bilaterally.  He 
was given the following impressions:

1.  Status post multiple foot surgeries 
bilaterally with resulted degenerative joint 
disease is more likely th[an] not that these are 
related to, sequela of his previous surgical 
interventions as well as trauma sustained while 
in Military service.

2.  His feet do not appear to be a problem in 
having a sedentary job.  He claims subjectively 
that his back and spine are the reason why he 
cannot have a job sitting down.  Clearly, it 
would not be in his best interest to have a job 
where he is on his feet all day long, but I see 
no reason from his feet perspective why he could 
not have a sedentary job working at a desk for 
example.

II.  Increased rating - bilateral foot disability

The severity of a foot disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
The veteran's bilateral foot disability has been evaluated as 
30 percent disabling under Diagnostic Code 5276.  This 
represents severe flat foot disability, manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling of use and characteristic callosities, 
bilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  
Pronounced flat foot disability, manifested by marked 
pronation, extreme tenderness of plantar surfaces of feet, 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation and not improved by orthopedic shoes 
or appliances warrants a 50 percent rating on a bilateral 
basis.  Id.  This is the maximum schedular rating under 
Diagnostic Code 5276.

The medical findings of record demonstrate that the veteran's 
bilateral foot disability has been productive of pes planus 
valgus deformity with pronounced loss of the arches that 
visibly collapse on weightbearing, symptomatic gastrocnemius 
equinus deformity with bowing of the Achilles tendons and 
limitation of ankle motion and intractable plantar keratoses; 
his disability has worsened despite multiple surgeries and 
use of orthopedic shoes.  On this evidence, the Board finds 
that the veteran's severity of disability more closely 
approximates the criteria for the maximum 50 percent 
schedular rating for acquired flat foot disability under 
Diagnostic Code 5276.  Consideration of 38 C.F.R. §§ 4.40 and 
4.45 is, therefore, unnecessary.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

As the veteran has been awarded the maximum schedular rating, 
the Board must proceed to consider whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 
2 Vet. App. 289 (1992) (VA must consider the provisions of 
38 C.F.R. § 3.321(b) when a claimant is in receipt of the 
maximum schedular evaluation).  The provisions of 38 C.F.R. 
§ 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

SSA has determined that the veteran is unemployable due to 
his service connected bilateral foot disability.  This 
determination is based according the SSA regulations that 
differ from VA regulations.  The November 2004 VA examination 
resulted in opinion that the veteran's bilateral foot 
disability does not preclude him from sedentary employment.  
His 50 percent schedular rating contemplates substantial 
industrial impairment, to include loss of working time due to 
exacerbations of disability.  38 C.F.R. § 4.1 (2005).  
Looking at the bilateral foot disability alone, it has not 
been demonstrated that the disability picture is so 
exceptional as to render inadequate the schedular rating of 
50 percent.  As indicated above, the Board has applied the 
provisions of 38 C.F.R. § 4.7 to award the 50 percent 
schedular rating.  Accordingly, referral to the Director of 
Compensation and Pension under 38 C.F.R. § 3.321(b) is not 
warranted, but it is noted that the claim for TDIU is 
addressed below.

III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2005).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2005).

In this case, the veteran holds a 50 percent rating for 
service connected bilateral foot disability, and non-
compensable ratings for service connected laceration of the 
upper lip and residuals of fracture of the right 5th finger.  
The veteran is not service connected for any other 
disability.  Under VA regulations, his combined 50 percent 
rating does not meet the schedular criteria to render him 
eligible for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.25, TABLE I (2005).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  Where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 4.16(b) and may only refer the claim to 
the C&P Director for extraschedular consideration.  Bowling 
v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2005).  The veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2005).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50% combined disability rating.  Id.  The 
fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2005).

Review of the record reveals that the veteran has obtained a 
12th grade education.  His post-service occupational 
experience includes a condominium supervisor for two years, a 
security guard for four years, and brief experience as a 
service porter.  He last worked in 1989.  He claims that his 
service connected disabilities preclude him from securing and 
maintaining substantially gainful employment consistent with 
his educational and vocational experiences.  He reports an 
inability to stand or walk for prolonged periods of time due 
to his foot disability, and an inability to wear normal shoes 
due to recurrent swelling.

As indicated above, the veteran has been deemed disabled due 
to his bilateral foot disability for SSA purposes.  This 
determination is based, in part, upon a finding by an 
Administrative Law Judge held that the veteran was incapable 
of standing or walking for a total of two or more hours in an 
8-hour workday.  According to SSA regulations, his limitation 
of standing and walking disability warranted a finding of 
disability considering the erosion of his occupational base.  
Evidence before the SSA examiner included several statements 
from VA physicians indicating that the veteran was either 
"partially" disabled for an "indefinite" period of time 
while be was in a convalescence status to another examiner 
who indicated he was "totally" disable. 

The Board fails to find, even when considering the veteran's 
limitations and exacerbations, any existing factor that takes 
the veteran's case outside the realm of the usual so as to 
render impracticable his 50 percent schedular rating.  His 50 
percent rating contemplates loss of working time due to 
exacerbations and, clearly, the average person with a 50 
percent disability rating for the feet would be limited to a 
sedentary occupation.  A VA examiner, upon review of the 
claims folder, unambiguously stated "I see no reason from 
his feet perspective why he could not have a sedentary job 
working at a desk for example."  The factual and legal 
conclusions reached by the SSA Administrative Law Judge, 
while entitled to some probative value, holds substantially 
less probative value than the medical opinion in this case 
that the veteran is capable of performing sedentary 
employment.  Given that the veteran has completed a 12th 
grade education and has occupational experience including 
supervisory skills, the Board finds the November 2004 VA 
opinion as the most persuasive evidence in this case 
indicating that the veteran is physically capable of 
performing a sedentary job.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 
38 C.F.R. § 3.159(a) (2005).  The benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the claim to the Director, Compensation and 
Pension Service for extraschedular consideration.  Bowling, 
15 Vet. App. 1 (2001).



IV.  Duty to assist and provide notice

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the duty to assist and 
notify provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 
(West 2002).  Specifically, VA has a duty to notify a 
claimant (and his representative) of any information, whether 
medical or lay evidence or otherwise, not previously provided 
to VA that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Id.  The Pelegrini II Court also held that 
the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a VCAA notice be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated March 2001, 
October 2002, February 2004, March 2004 and October 2004, as 
well as the rating decision on appeal, the statement of the 
case (SOC), the supplemental statements of the (SSOC) and the 
Board's February 2004 remand directives, told him what was 
necessary to substantiate his claims.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claims were being 
denied, and of the evidence that was lacking.  These letters 
satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The October 2004 letter advised him "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence 
that has not previously been considered in your possession 
that pertains to your claim, please send it to us."  
(emphasis original).  The December 2005 SSOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claims and/or affected the essential fairness of the 
adjudication of the claims.  Rather, the veteran has 
indicated that all pertinent records are of record, and the 
evidence of record has substantiated his entitlement to the 
maximum schedular rating for his bilateral foot disability.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  The RO also obtained legal and 
medical documents pertaining to the veteran's application for 
SSA disability benefits.  VA has provided the veteran with 
multiple examinations during the appeal period, to include 
examination ordered by the Board providing opinion based upon 
review of the claims folder as to the extent and severity of 
service connected bilateral foot disability.  The evidence 
and information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claims for 
extraschedular consideration or entitlement to TDIU.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

A 50 percent rating, but no higher, for pes planus with 
hammertoe deformity and plantar keratoses is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

The claim of entitlement to TDIU is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


